Citation Nr: 1607180	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and from October 1986 to October 1991, to include service in the Southwest Asia Theatre of Operations from August 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matters currently on appeal were before the Board in July 2013, together with other claims which were finally decided at that time.  The Board found in July 2013 that new and material evidence had been received to reopen the claim for service connection for headaches which is currently on appeal.  The Board remanded the matters currently on appeal to the RO in both July and November 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current chronic headaches disorder is a known clinical diagnosis and was not manifest during either period of service or to a degree of 10 percent within 1 year of separation and is unrelated to service.   

CONCLUSION OF LAW

The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in February 2010, July 2013, and/or May 2015.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations or opinions in 2013 and 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are collectively adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more thereafter, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id. 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Veteran is a Persian Gulf Veteran. 

In July 2013, the Board found that new and material evidence had been received to reopen the claim in July 2013, and now VA has met its assistance requirements as required by 38 C.F.R. § 3.159.  Accordingly, the claim may now be considered on its merits.  

Service treatment records show that in December 1983, the Veteran complained that his head started throbbing.  He had had a blow to his head during airborne school in October.  He was felt to have possible stress headaches.  

On service examination in October 1986, the Veteran denied having or having had frequent or severe headache, and his head and neurological system were clinically normal.  In January 1987, the Veteran was treated in an emergency room after a motorcycle accident.  He had been wearing a helmet and denied striking his head, and a bystander stated that the Veteran had had no loss of consciousness.  His eyes and cerebellar were normal, he was alert and oriented times 3, and he had no signs of a head injury.  However, during the course of the current claim, the Veteran has subsequently identified the January 1987 injury as a possible cause of his headaches.  

On VA evaluation in March 2004, the Veteran reported that he had had headaches and/or other problems for about 10 years.

On VA evaluation in October 2004, the Veteran reported having frontal and temporal headaches since 1993, and that they were getting worse.  The assessment was tension headache.  

On October 2004 VA neurological examination, the Veteran reported that headaches started in about 1991, and that they never go away.  It was reported that he had been diagnosed as having a stress headache in December 1983.  Clinically, he was very somatic.  The impression was:  "Headaches, undiagnosed illness".   

On VA evaluation in February 2005, the Veteran was reported to have chronic headaches, and that as-needed Fioricet helped.  In December 2005, he reported headaches since 1991.  It was felt that his blood pressure was likely the major cause of his headaches, and that it was possible that he had tension headaches also.  In May 2006, tension headaches were assessed.  

On VA neurology examination in September 2006, the Veteran reported that he had headaches since 1983, and that sharp, throbbing pain was located in the frontal and occipital areas.  After examination, the diagnosis was tension headaches.  

On VA headaches examination in August 2013, the examiner indicated that the Veteran had chronic headaches, but the examiner did not provide a diagnostic code for them.  The examiner indicated that they were less likely as not aggravated by a parachute accident in October 1983 or a motorcycle accident in January 1987.  

On VA neurology examination in March 2014, chronic headaches were assessed.   

A VA medical opinion was obtained in September 2014.  The examiner reviewed the Veteran's available records, noted that the Veteran had been treated for a possible stress headache in December 1983 with a history of a blow to the head in October 1983, and that he had been in a motor vehicle accident in January 1987, when it was noted that he did not strike his head.  The Veteran had waived a service discharge examination in 1991.  The examiner found that the Veteran's current chronic headaches were less likely than not incurred in service or caused by an in-service injury, event, or illness.  The reasoning was that service treatment records did not support the presence of a chronic or recurrent headache condition in service.  The Veteran had been noted to have a blow to his head in October 1983 with a single complaint for possible stress headaches noted in December 1983.  He went on to serve on active duty until April 1986, and then from October 1986 to October 1991, without any additional evidence of headaches.  Thus, the current condition was less likely as not related to headaches experienced during active duty.  The examiner noted that "chronic headaches" is a clinical diagnosis under ICD9-784.0. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current headache disorder.  First, the preponderance of the evidence indicates that his chronic headaches disorder is a known clinical diagnosis.  Accordingly, the Veteran's chronic headache disorder may not be service-connected based on it being an undiagnosed illness related to his Southwest Asia service.  It is unclear what was meant by the impression of "Headaches, undiagnosed illness" in October 2004, and the examiner in September 2014 indicated that the Veteran's current chronic headaches are a known clinical diagnosis listed at ICD9-784.0.  The Board accepts this over any opinion which the examiner in 2004 might have intended to convey, to the effect that the Veteran's headaches were part of an undiagnosed illness, as the examiner in September 2014 pointed to a specific diagnostic code for his current chronic headache disorder.  

Second, the preponderance of the evidence indicates that the Veteran's current chronic headache disorder was not manifest in service and is unrelated to service.  The Veteran was treated for possible stress headaches in December 1983, but had no other notation of or treatment for headaches in service, with the second period of service lasting until October 1991, almost 8 years after the December 1983 notation of possible stress headaches.  During this time period, he had had a service examination in October 1986, at which time he denied having or having had frequent or severe headache, and his head and neurological were normal, and no other treatment was shown in service after this, satisfactorily proving to the Board that his headaches had not been chronic in service.  His denial in October 1986 is more probative than his current self-serving assertions of headaches continuing since as early as 1983, as it was made at the time and he was being examined by the service at the time.  Additionally, the preponderance of the evidence indicates that he did not injure his head at the time of his January 1987 motorcycle accident, to lead to chronic headaches related to service.  No headaches were noted after this in service, and the first indication of a chronic headache disorder was in March 2004, when headaches for about 10 years were reported.  The examiner in September 2014 reviewed the Veteran's records and indicated that the Veteran's chronic headaches were less likely than not incurred in or caused by service, noting (as we have) that service treatment records did not support the presence of a chronic or recurrent headache condition, and that there had been only a single complaint of possible stress headaches noted in December 1983.  

Last, the Board finds that the Veteran's current chronic headache disorder was not manifest to a degree of 10 percent within 1 year of either service separation, to allow it to be presumptively service-connected under the 1-year presumptive rule for chronic diseases.  The evidence does not at least as likely as not show that a chronic headache disorder was manifest to a degree of 10 percent within 1 year of the Veteran's October 1991 service separation.  To the contrary, the Veteran first indicated post-service in March 2004 that he had had headaches for about 10 years.  Later statements as to when they started were made after more time had passed in a VA claims setting for service connection for headaches.  The later conflicting statements as to earlier onset are discounted as merely self-serving statements, without any satisfactory proof, made in the VA compensation setting.  

While the Veteran may feel that his current chronic headache disorder had its onset in service or within 1 year of separation, or is related to service, as reflected by statements he has made, this is a complex medical matter about which he is not capable of opining, as he is a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

Service connection for headaches is denied.

REMAND

The Veteran appeals for a TDIU rating.  A TDIU rating may be granted when service-connected disabilities are sufficiently disabling as to preclude a claimant from obtaining or retaining all forms of substantially gainful employment.  38 C.F.R. § 4.16 (2015).

In an August 2013 VA Form 21-8940, the Veteran indicated that he had 2 years of college education; that psychiatric, left ankle, headache, and knee disorders prevented him from securing or following any substantially gainful occupation; and that he had had previous work experience as a trucker, last working full time in July 2009.  A June 2010 private mental health report also shows that he had been a paratrooper for 10 years, and a July 2010 VA examination report shows that he had been an asbestos remediation supervisor.  The most recent RO consideration of the Veteran's claim for TDIU was in November 2014, when the RO noted that the Veteran's combined schedular rating was 40 percent and that as such, the service-connected disabilities did not meet the schedular requirements for TDIU.  The RO indicated furthermore that the evidence showed that the Veteran was unemployable because of his knee conditions, which were not service-connected.  

Since the November 2014 RO decision on the Veteran's TDIU claim, a July 2015 rating decision increased the rating for the Veteran's service-connected psychiatric disorder from 30 percent to 70 percent, effective from April 30, 2015.  The only other disability for which service connection is in effect is left ankle strain, rated as 20 percent disabling from January 21, 2010.  In light of this, the July 2015 rating increase for the psychiatric disorder increased the Veteran's combined rating for his service-connected disabilities from 40 percent to 80 percent, effective from April 30, 2015.  This new combined rating of 80 percent now meets the schedular criteria for TDIU consideration which were not previously met.  Accordingly, the Board finds that remand for initial RO consideration of the Veteran's TDIU claim on a schedular basis is necessary, and that beforehand, any additional relevant records and a VA examination as indicated below should be obtained, in order to assist the Veteran with his claim in accordance with 38 C.F.R. § 3.159.  The Board notes that unemployability due to non-service-connected disabilities does not necessarily preclude a TDIU rating based on unemployability due solely to service-connected disabilities, which in this case are psychiatric and left ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional records which are relevant to the Veteran's claim for TDIU.   

2.  After the above development is completed, the Veteran should be scheduled for an appropriate VA medical examination for the purpose of determining the combined effect of the Veteran's service-connected psychiatric and left ankle disabilities on his ability to obtain and/or retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner in connection with the examination.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected psychiatric and left ankle disabilities, when considered together, preclude all forms of substantially gainful employment consistent with his 2 years of college education and his work experience, which appears to include at least paratrooping, trucking, and asbestos remediation supervision.  Reasons for such opinion should be furnished.  The examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disabilities on his ability to obtain and retain employment.

3.  Thereafter, readjudicate the Veteran's pending TDIU claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


